NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


WALTER SCOTT FUNDERBURK,                  )
DOC #583380,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4125
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.

Walter Scott Funderburk, pro se.



PER CURIAM.

             Affirmed.



CASANUEVA, BLACK, and SALARIO, JJ., Concur.